Citation Nr: 1243669	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-46 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 20, 2010.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD since December 20, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has active serve from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, mailed to the Veteran in February 2009.  The January 2009 rating decision, in pertinent part, denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD and denied entitlement to a TDIU.

In June 2012, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  The Veteran and his spouse also appeared before a Decision Review Officer at the RO in San Diego, California, in November 2010.  Transcripts of the hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.

The most recent relevant VA treatment records associated with the claims file, considering the physical claims file and Virtual VA, are dated in November 2011. There is no evidence that the Veteran ceased VA treatment; in fact, at the time of his June 2012 Board hearing, he reported that he was treated for his service-connected PTSD at the VA facility in Loma Linda, California, every three months. Thus, on remand, the AMC must obtain the Veteran's updated VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Currently, the Veteran's service-connected PTSD is rated as 70 percent disabling.  At the time of his June 2012 Board hearing, the Veteran provided testimony as to his current PTSD symptomatology, specifically asserting that he experiences symptoms contemplated by the applicable rating criteria for a 100 percent disability rating.  He asserted that he had significant impairment in processing or communicating his thoughts, views, and ideas; as well as persistent imaginations or flights of imaginations, and frequent uncontrollable behavior most of the time.  He reported that he had persistent thoughts of hurting himself and others, and that he was unable to perform the activities of daily living, including maintenance of personal hygiene.  In essence, he has provided testimony indicating that his service-connected PTSD has worsened since the time of his last VA examination in December 2010, two years ago.  

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Thus, on remand, the AMC must afford the Veteran an additional VA examination to determine the current severity of his service-connected PTSD.
In this regard, the Board acknowledges that the Veteran has described dissatisfaction with VA examiners, or those examiners contracted by VA.  He has also asserted that reporting for VA examinations is frustrating and makes him angry with VA.  However, a remand for updated VA treatment records and an additional VA examination is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.             § 3.159 (2012).  To be clear, the Board seeks further evaluation of the Veteran in an effort to properly adjudicate his claim, specifically considering whether he is entitled to a 100 percent disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Loma Linda, California, dated from November 2011 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The examiner should also indicate the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


